Citation Nr: 0809499	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  05-17 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a back disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel



INTRODUCTION

The veteran had active service from June 1976 to June 1979.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a September 2003 decision of a Special Processing Team 
("Tiger Team") at the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio, that, in pertinent 
part, denied service connection for bilateral hearing loss, 
tinnitus, pes planus, and a back disorder.  The case 
subsequently was transferred to the RO in Newark, New Jersey, 
and that office forwarded the appeal to the Board.

In a March 2007 rating decision, the RO granted service 
connection for bilateral pes planus with bilateral hallux 
rigidus deformity.  As the benefit sought on appeal has been 
awarded, there remain no allegations of errors of fact or law 
for appellate consideration on this issue. 

In December 2007, the veteran withdrew his request for a 
hearing before a Veterans Law Judge from a traveling section 
of the Board.

The issues of entitlement to service connection for bilateral 
hearing loss and tinnitus are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

The veteran's assertion that he sustained a low back injury 
in service that left a chronic residual low back disorder is 
not credible, and there is no competent medical evidence of 
record that otherwise shows that the veteran's currently 
diagnosed low back disorder is etiologically related to an 
incident of his military service.   



CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by active 
service, and its incurrence or aggravation during active 
service may not be presumed.  38 U.S.C.A. §§ 1101, 1112, 
1131, 1137 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in a June 2003 letter, prior to the initial 
adjudication of the claim, the RO provided notice to the 
veteran regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the veteran, and what 
information and evidence will be obtained by VA.  Although 
the letter did not specifically request him to submit any 
pertinent evidence in his possession, it had informed him of 
the evidence that would be pertinent and requested him to 
submit such evidence or provide VA with the information and 
authorization necessary for VA to obtain such evidence.  
Therefore, the Board believes that he was on notice of the 
fact that he should submit any pertinent evidence in his 
possession.  Finally, in a March 2006 letter, the RO provided 
the veteran with notice of the information and evidence 
needed to establish a disability rating and effective date 
for his disability.  The claim was last readjudicated in 
March 2007.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records and VA treatment records.  
Under the facts of this case, the Board has no duty to assist 
the veteran by affording him a VA examination and obtaining a 
medical opinion in response to his claim.  For reasons 
discussed in detail below, the Board finds that the veteran's 
assertion that he sustained a low back injury that left a 
chronic residual low back disorder is not credible, and there 
is no medical evidence indicating that the currently 
diagnosed low back disorder is related to service.  

As discussed above, the veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, and there has been a complete review of 
all the evidence.  Moreover, as the Board concludes below 
that the preponderance of the evidence is against the 
veteran's claim, any question as to an appropriate disability 
rating and effective date to be assigned is rendered moot.  
Any error in the sequence of events or content of the notice 
is not shown to have any effect on the case or to cause 
injury to the veteran.  Thus, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).


Pertinent Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2007).  Evidence of continuity of symptomatology from 
the time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b) (2007).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and arthritis becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).


Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

In the veteran's application for compensation benefits filed 
in May 2003, he contended that his back disability began in 
1977.  

The service medical records, however, show no complaints of 
back pain in service other than an isolated complaint of back 
pain among other complaints that were ultimately clinically 
attributed to an upper respiratory infection in February 
1979.  
The June 1979 separation examination report shows that no low 
back disorder was identified. 

After service, VA treatment records show that in June 2002, 
the veteran reported that he injured his back on the job in 
the plumbing department at the Lyons VA in 1999.  Another 
June 2002 record noted that the veteran presented in "PMRS" 
for an initial consultation to evaluate his chronic low back 
pain.  The veteran reported that the pain began approximately 
two years ago without an identifiable precipitant.  The 
examiner noted an impression of chronic low back pain and 
possibly lumbar spondylosis.  A November 2002 record showed 
that the veteran reported on a history of an injury to his 
back three years ago, which he re-injured three weeks ago at 
work while lifting heavy bags.  He maintained that ever since 
then, he had had pain in his low back.  It was noted that the 
veteran had a history of degenerative joint disease at L4-L5.  
The examiner provided a final diagnosis of lumbar strain.  A 
January 2003 record noted that the veteran reported that he 
had low back pain from lifting a pump two weeks ago and from 
a fall on the ice last week.  A final diagnosis of mild low 
back pain was noted.  A January 2003 radiograph report noted 
an impression of narrowing of the disc space at L4-5.  A 
later dated January 2003 record indicated that the veteran 
complained of low back pain that he noticed one day after 
lifting 30 pound boxes.  He complained that he had twisted 
his back again.  A final diagnosis of degenerative joint 
disease of the lower back with mild exacerbation was noted.  
A February 2003 record noted that the veteran continued to 
complain "bitterly" of back pain that stemmed from an on 
the job injury at the Lyons VA.  A March 2003 record noted 
that the veteran reported a history of an old back injury 
that occurred in 1995.  Finally, an April 2004 record 
appeared to show that the veteran complained of continued low 
back pain from a slip and fall that occurred in February 
2004.  

Thus, while the veteran is competent to report that he 
injured his back during service, the Board finds that his 
assertion that he sustained a low back injury in service that 
left a chronic residual low back disorder is not credible.  
The service medical records show that the veteran presented 
in military medical facilities on numerous occasions for 
treatment of other ailments and never did he report that he 
sustained a back injury.  Also, prior to filing his claim for 
compensation benefits, the VA treatment records discussed 
above show that during the course of medical treatment, the 
veteran consistently reported on injuries that occurred to 
his back after service.  Thus, the preponderance of the 
evidence weighs against a finding that the veteran sustained 
a low back injury during service that left a chronic residual 
low back disorder.  In addition, there is no competent 
medical evidence that otherwise shows that the veteran's 
currently diagnosed low back disorder is related to an 
incident of his military service.  Therefore, the Board finds 
that service connection is not in order for a back disorder.         

For the reasons set forth above, the Board finds that the 
preponderance of the evidence is against the claim, and the 
appeal must therefore be denied.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2007); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).
ORDER

Service connection for a back disorder is denied. 


REMAND

After a review, the Board observes that further development 
is required prior to adjudicating the veteran's claims of 
entitlement to service connection for bilateral hearing loss 
and tinnitus.  

The veteran's essential contention is that he was exposed to 
loud noise from gunfire during service, and that his claimed 
hearing disability resulted from such exposure.  The veteran 
is competent to describe his exposure to loud sounds during 
service.  Moreover, it is clearly consistent with the 
veteran's military occupational specialty that he was exposed 
to gunfire as a rifleman.  

The veteran submitted records from Dr. A.F., which included a 
March 2005 audiogram that was not interpreted.  The Board is 
prohibited from interpreting graphical representations of 
audiometric data.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991); Kelly v. Brown, 7 Vet. App. 471, 474 (1995).  
There is also no indication that the speech discrimination 
test scores were derived from the Maryland CNC Test as 
required under 38 C.F.R. § 3.385 (2007).  The veteran 
underwent a VA audiology examination in January 2007; 
however, the examiner reported that no reliable test results 
were obtained in that there was no agreement between pure 
tone averages and speech recognition thresholds in either 
ear.  The Board observes that on its face, the private 
audiogram shows graphical representations of audiometric data 
that suggest that the veteran meets the threshold requirement 
for a hearing impairment in both ears.  See 38 C.F.R. § 3.385 
(2007) (providing that for the purpose of applying the laws 
administered by VA, impaired hearing will be considered a 
disability when the auditory threshold for any of the 
frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater, or the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater).  
Given the results of the private audiogram and the fact that 
the VA examiner did not provide any explanation as to why no 
reliable test results were obtained, the Board finds that the 
veteran should be afforded a new audiological examination, 
and a medical opinion should be obtained on whether any 
hearing loss found on examination is etiologically related to 
exposure to gunfire during service.  

As for the tinnitus claim, the Board notes that the veteran 
is competent to testify as to his experience of ringing in 
the ears in service and after service.  See Charles v. 
Principi, 16 Vet. App. 370 (2002) (providing that ringing in 
the ears is capable of lay observation).  Therefore, the 
Board finds that the audiological examination should include 
an evaluation on whether the veteran's ringing in the ears 
represents true tinnitus that is etiologically related to 
exposure to gunfire during service.  

Also, while this case is in remand status, the RO/AMC should 
take this opportunity to advise the veteran that he should 
provide any evidence in his possession that pertains to his 
bilateral hearing loss and tinnitus claims in accordance with 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2007).  

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be provided notice 
that he should submit any evidence in his 
possession that pertains to the bilateral 
hearing loss and tinnitus claims pursuant 
to 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2007). 

2.  Schedule the veteran for a VA 
audiological examination by an examiner 
who has not previously examined the 
veteran to determine the nature of any 
current bilateral hearing loss and 
tinnitus, and to provide an opinion as to 
their possible relationship to service.  
The claims file should be provided to and 
reviewed by the audiological examiner.  
The audiological examiner should accept 
as true that the veteran was exposed to 
gunfire during service.  The audiological 
examiner should opine as to whether it is 
at least as likely as not (50 percent 
probability or greater) that any current 
bilateral hearing loss and tinnitus are 
related to an incident of the veteran's 
military service, including exposure to 
gunfire.

3.  Then readjudicate the claims.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be issued a supplemental statement of the 
case and given an opportunity to respond 
before the case is returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


